Name: 2001/408/EC: Commission Decision of 29 May 2001 amending for the seventh time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1548)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  agricultural activity;  processed agricultural produce;  international trade;  Europe
 Date Published: 2001-05-30

 Avis juridique important|32001D04082001/408/EC: Commission Decision of 29 May 2001 amending for the seventh time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1548) Official Journal L 144 , 30/05/2001 P. 0032 - 0034Commission Decisionof 29 May 2001amending for the seventh time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(notified under document number C(2001) 1548)(Text with EEA relevance)(2001/408/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the Netherlands, the Commission adopted Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(4), as last amended by Decision 2001/389/EC(5).(2) The foot-and-mouth disease situation in certain parts of the Netherlands is liable to endanger the herds in other parts of the territory of the Netherlands and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products. However, the last case was reported on 21 April 2001.(3) In accordance with Article 9 of Council Directive 85/511/EEC(6) introducing Community measures for the control of foot-and-mouth disease, as last amended by the Act of Accession of Austria, Finland and Sweden, the restrictions applied to the areas around the outbreaks in Ee-Anjum and Oosterwolde have been lifted.(4) In the light of the disease evolution it appears therefore appropriate to further adjust the regionalisation which requires to adapt the provisions on slaughter of animals from the areas listed in Annex I in slaughterhouses situated in these areas for local consumption and to make provisions for the movement of susceptible animals and their germinal products.(5) Furthermore, it is appropriate to remove restrictions on the movement of equidaes situated in the area listed in Annex I.(6) Commission Decision 2001/327/EC(7), as last amended by Decision 2001/394/EC(8), concerns restrictions on the movement of animals of susceptible species with regard to foot-and-mouth disease.(7) Commission Decision 2001/246/EC(9), as amended by Decision 2001/279/EC(10), lays down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC.(8) At the meeting of the Standing Veterinary Committee of 23 May 2001 the Netherlands reiterated in relation to the proposed amendments of Decision 2001/223/EC that:- continuous controls will be carried out on traffic crossing from the areas listed in Annex I to the areas listed in Annex II and moreover to the rest of the country in order to prevent movement of live susceptible animals,- meat destined for intra-Community trade and export will be completely separated from meat bearing the health mark provided for in Decision 2001/305/EC, and will come from establishments where no meat bearing the health mark provided for in Decision 2001/305/EC is present,(9) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 5 and 6 June 2001 and the measures adapted where necessary.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/223/EC is amended as follows:1. In Article 2(2)(e), the first indent is replaced by the following: "- the meat is derived from animals of susceptible species originating in areas listed in Annex I,"2. Article 12 is replaced by the following: "Article 121. Without prejudice to Council Directives 88/407/EEC, and derogating from the provisions in Article 6(2), frozen bovine semen collected after the date of 20 February 2001 may be subject to intra-Community trade under the following conditions:(a) The semen complies with one of the following requirements:- The semen has been collected between 20 February and 18 May 2001 from animals which have been continuously resident during this period in a collection centre situated in the provinces of Noord-Holland, Zuid-Holland, Zeeland, Noord-Brabant or Limburg; and the following conditions are met:- the collection centre is situated in an area where there has been no outbreak of foot-and-mouth disease within a radius of 30 km around the centre for the past 12 months;- no animal in the centre has been vaccinated against foot-and-mouth disease;- all animals of susceptible species in the collection centre have undergone a clinical examination for the detection of foot-and-mouth disease carried out under the responsibility of the official veterinarian with negative result in each case.- The semen has been collected between 20 February and 31 May 2001 from animals which have been continuously resident during this period in a collection centre situated in the provinces of Drenthe, Groningen, Friesland, Utrecht, Flevoland, Overijssel or Gelderland and the following conditions are met:- the collection centre has not been situated in a zone established in accordance with Article 9 of Directive 85/511/EEC;- the collection centre has not been situated in a vaccination zone established in application of Decision 2001/246/EC, as amended by Decision 2001/279/EC;- the collection centre is situated in an area where there has been no outbreak of foot-and-mouth disease within a radius of 30 km around the centre for the past 12 months;- no animal in the centre has been vaccinated against foot-and-mouth disease;- all animals of susceptible species in the collection centre have undergone a clinical examination for the detection of foot-and-mouth disease carried out under the responsibility of the official veterinarian with negative result in each case;- all animals of susceptible species in the collection centre have undergone with negative result in each case a serological test for the detection of antibodies against the foot-and-mouth disease virus, carried out on samples taken under the responsibility of the official veterinarian.(b) Frozen semen in conformity with the provisions in paragraph (a) shall be subject to the certification requirements in Article 6(4).2. Without prejudice to Council Directive 89/556/EEC and derogating from the provisions in Article 6(2) frozen bovine embryos collected after the date of 20 February 2001 may be subject to intra-Community trade under the following conditions:(a) The embryos comply with one of the following requirements:- The embryos have been collected between 20 February and 18 May 2001 from donor bovine animals which have been continuously resident during this period on holdings in the provinces of Noord-Holland, Zuid-Holland, Zeeland, Noord-Brabant or Limburg and the following conditions are met:- the holdings are situated in an area where there has been no outbreak of foot-and-mouth disease within a radius of 30 km around the holding for the past 12 months;- no animal on these holdings has been vaccinated against foot-and-mouth disease;- all animals of susceptible species on these holdings have undergone a clinical examination for the detection of foot-and-mouth disease carried out under the responsibility of the official veterinarian with negative result in each case.- The embryos were collected between 20 February and 31 May 2001 from donor bovine animals which have been continuously resident during this period on holdings situated in the provinces of Drenthe, Groningen, Friesland, Utrecht, Flevoland, Overijssel or Gelderland and the following conditions are met:- the holdings have not been situated in a zone established in accordance with Article 9 of Directive 85/511/EEC;- the holdings have not been situated in a vaccination zone established in application of Decision 2001/246/EC as amended by Decision 2001/279/EC;- the holdings are situated in an area where there has been no outbreak of foot-and-mouth disease within a radius of 30 km around the centre for the past 12 months;- no animal on any of the holdings where the donor animal has been resident during the period referred to in the second indent has been vaccinated against foot-and-mouth disease;- the donor bovine animal has undergone with negative result a serological test for the detection of antibodies against the foot-and-mouth disease virus, carried out on samples taken under the responsibility of the official veterinarian.(b) Frozen embryos in conformity with the provisions in paragraph (a) shall be subject to the certification requirements in Article 6(5)."3. Article 12a is replaced by the following: "Article 12a1. The Netherlands shall ensure that dispatch to other Member States of live animals susceptible to foot-and-mouth disease is prohibited from the areas of its territory not listed in Annex I or Annex II.2. Derogating from the provisions in paragraph 1, the competent authorities of the place of departure may authorise the transport of live bovine and porcine animals from one single holding situated in the provinces of Friesland, Groningen, Drenthe and Flevoland directly to a slaughterhouse in another Member State for immediate slaughter, subject to notification to the central veterinary authorities of the place of destination and any Member State of transit.3. Derogating from the provisions in paragraph 1, the competent authorities of the place of departure may authorise the transport to other Member States of animals of the bovine and porcine species from the areas of the Netherlands situated in the provinces of Noord-Holland, Zuid-Holland, Zeeland, Noord-Brabant, Limburg, and in the part of the province of Gelderland south of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland, and in the part of the province of Utrecht situated west of highway A27, subject to notification to the central veterinary authorities of the place of destination and any Member State of transit."4. The date in Article 14 is replaced by "29 June 2001".5. In Annex I the words "The protection and surveillance zone Oene-Oosterwolde-Kootwijkerbroek, including the vaccination zone Noord-Veluwe, in the provinces of Gelderland, Flevoland, Utrecht and Overijssel, and the protection and surveillance zone in the provinces of Friesland and Groningen."are replaced by "The surveillance zone Oene-Kootwijkerbroek, including the vaccination zone Noord-Veluwe, in the provinces of Gelderland, Utrecht and Overijssel."6. In Annex II the words "- The province of Drenthe;- The provinces of Friesland and Groningen, except the areas of these provinces listed in Annex I;- The provinces of Overijssel and Flevoland, except the areas of these provinces listed in Annex I;- The province of Utrecht east of the highway A27, except the areas of this province listed in Annex I;- The areas in the province of Gelderland situated north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland, except the areas of this province listed in Annex I."are replaced by: "- The provinces of Overijssel, except the areas of this province listed in Annex I;- The province of Utrecht east of the highway A27, except the areas of this province listed in Annex I;- The areas in the province of Gelderland situated north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland, except the areas of this province listed in Annex I."Article 2This Decision shall come into force on 29 May 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 29 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 82, 22.3.2001, p. 29.(5) OJ L 137, 19.5.2001, p. 36.(6) OJ L 315, 26.11.1985, p. 11.(7) OJ L 115, 25.4.2001, p. 12.(8) OJ L 138, 22.5.2001, p. 36.(9) OJ L 88, 28.3.2001, p. 21.(10) OJ L 96, 6.4.2001, p. 19.